283 S.W.3d 816 (2009)
STATE of Missouri, Respondent,
v.
Charles MAHONE, Appellant.
No. WD 69087.
Missouri Court of Appeals, Western District.
April 7, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied June 2, 2009.
Frederick J. Ernst, Esq., Kansas City, MO, for appellant.
Shaun J. MacKeprang, Esq., and Karen L. Kramer, Esq., Jefferson City, MO, for respondent.
*817 Before DIV I: ALOK AHUJA, Presiding Judge, HAROLD L. LOWENSTEIN, Judge and THOMAS M. NEWTON, Chief Judge.

ORDER
PER CURIAM.
Charles Mahone appeals his conviction, after a jury trial, for the death of his eighteen month old step-son, Aaron Marshall. Mahone was convicted of murder in the second degree, pursuant to Section 565.021.1(2),[1] one count of abuse of a child resulting in death and one count of abuse of a child, both pursuant to Section 568.060, and two counts of endangering the welfare of a child, pursuant to Section 568.045, for which he was sentenced to a total of thirty-two years.
Mahone raises two points of error, neither of which were raised at trial, and are, consequently, only reviewed for plain error. First, he claims that the trial court erred when it permitted the medical examiner to testify to the findings of an expert who examined Aaron's brain. Second, he claims that the two convictions for abuse of a child resulting in death and the two counts of endangering the welfare of a child were duplicative and, therefore, constituted double jeopardy.
Upon careful review, this court finds no basis for plain error review. A lengthy opinion would serve no precedential purpose. The parties have been provided a memorandum of this court's reasoning.
Judgment affirmed. Rule 30.25(b).
NOTES
[1]  All statutory references are to RSMo 2000 unless otherwise specified.